ACCEPTED
                                                                                          01-14-00621-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     5/28/2015 9:07:55 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-14-00621-CR

                                        In the                         FILED IN
                                                                1st COURT OF APPEALS
                                 Court of Appeals                   HOUSTON, TEXAS
                                       For the                  5/28/2015 9:07:55 AM
                               First District of Texas          CHRISTOPHER A. PRINE
                                                                        Clerk
                                     At Houston

                            

                                    No. 1394860
                        In the 230th Criminal District Court
                              Of Harris County, Texas

                            

                          TRAVIS BRANDON AYERS
                                  Appellant
                                     v.
                            THE STATE OF TEXAS
                                  Appellee

                            

                STATE’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLATE BRIEF

                            


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for extension of time in which to file the State’s brief in this case, and, in

support thereof, presents the following:


Page 1 of 5
    1. In the 230th Criminal District Court of Harris County, Texas, in cause

        number 1394860, appellant pled nolo contendere to the offense of

        intoxication manslaughter without an agreed punishment recommendation

        in The State of Texas v. Travis Brandon Ayers.

    2. On July 16, 2014, after a presentence investigation hearing, the trial court

        sentenced appellant to confinement in the Texas Department of Criminal

        Justice, Correctional Institutions Division, for thirteen years.

    3. On July 16, 2014, appellant timely written notice of appeal.

    4. Appellant filed his appellate brief with this Court on January 15, 2015.

    5. The State did not receive a copy of appellant’s brief, nor notice that

        appellant had filed his brief, until March 19, 2015.

    6. The State’s appellate brief was due on May 27, 2015.

    7. This is the State’s third request for an extension.

    8. An extension of time in which to file the State’s appellate brief is requested

        until Monday, June 1, 2015.

    9. The facts relied upon to explain the need for this extension are:

              a. The State did not receive a copy of appellant’s brief, nor notice that

                 appellant had filed his brief, until March 19, 2015.

              b. The undersigned attorney was not assigned to appellant’s case until

                 approximately 5:15 PM on March 20, 2015.

Page 2 of 5
              c. During the time in which the undersigned attorney will be researching

                 and preparing the State’s appellate brief for this case, she will also be

                 researching and preparing the State’s appellate briefs in the following

                 cases that are also assigned to her:

                    i. Ex parte Muhammad S. Ahshan, No. 01-14-00815-CR

                   ii. Victor Todd Williams v. State of Texas; No. 14-13-00708-CR

                   iii. Ex parte Brent Wayne Justice; No. 14-14-00951-CR

                   iv. Amina Rose White v. State of Texas; No. 01-15-00294-CR

                    v. Jesus Tinoco v. State of Texas; No. 14-14-00973-CR

              d. Additionally, the undersigned attorney was required to prepare for

                 and present oral argument to the Fourteenth Court of Appeals on

                 Tuesday, May 12, 2015, in the case: Approximately $31,421.00 v.

                 State of Texas, No. 14-14-00385-CV.

              e. And finally, over the weekend of May 23-24, 2015, and continuing on

                 Monday, May 25, 2015, the Houston area received an inordinate

                 amount of rainfall which resulted in widespread flash flooding. The

                 basement of the Harris County Criminal Justice Center (CJC), which

                 houses the Harris County District Attorney’s Offices, flooded because

                 of this storm and the CJC was without electricity for some time.

                 Because of the flooding and power outages, all non-essential staff of

Page 3 of 5
                the CJC and the DA’s Office, including the undersigned attorney,

                were instructed not to report to work until Thursday, May 28, 2015.

    10. As a result of these factors, the undersigned attorney has been unable to

        complete the State’s reply brief in this case in the time permitted, despite

        due diligence, and the requested extension of time is necessary to permit the

        undersigned attorney to adequately investigate, complete, and file the

        State’s appellate brief for this cause.

    11. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant the State a short

and final extension of time, until Monday, June 1, 2015, for the undersigned

attorney to complete and file the State’s appellate brief in this case.

                                                      Respectfully submitted,


                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar No. 24053741
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net


Page 4 of 5
                         CERTIFICATE OF SERVICE

        This is to certify that the undersigned counsel has directed the e-filing

system eFile.TXCourts.gov to serve a true and correct copy of the foregoing

document upon Joe David Wells, appellant’s attorney of record on appeal, on May

28, 2015, at the following e-mail address, through the electronic service system

provided by eFile.TXCourts.gov:

        joedavidwells@gmail.com


                                                  /S/ Melissa Hervey

                                                  MELISSA P. HERVEY
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  State Bar Number: 24053741
                                                  1201 Franklin Street, Suite 600
                                                  Houston, Texas 77002
                                                  Telephone (713) 755-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net




Page 5 of 5